   Case: 1:99-cr-00016-WAL-GWC Document #: 393 Filed: 08/12/20 Page 1 of 2




                        DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
UNITED STATES OF AMERICA,                        ║
                                                 ║
                        Plaintiff,               ║   1:99-cr-00016-3
                                                 ║
        v.                                       ║
                                                 ║
HERNAN NAVARRO,                                  ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║

TO:    Hernan Navarro, Pro Se
            #1207836
            P.O. Box 860
            Oakwood, VA 24631

                                          ORDER

       THIS MATTER is before the Court upon Hernan Navarro’s “Motion Requesting

Transcript and Other Documents” (ECF No. 391) and his “Request for Production of

Documents” (ECF No. 392). This order is issued without necessity of response.

       Having reviewed the filings and upon due consideration thereof, the Court will deny

Navarro’s requests.

       Navarro makes repeated requests for items that the Court has denied him access to

on multiple occasions. Additionally, he seeks a copy of the transcript from his trial, which

took place more than two decades ago. The Court will allow Navarro an opportunity to

submit the appropriate documentation—as furnished by the Clerks’ Office—for the

transcript.

       WHEREFORE, it is now hereby ORDERED:
   Case: 1:99-cr-00016-WAL-GWC Document #: 393 Filed: 08/12/20 Page 2 of 2



United States of America v. Navarro
1:99-cr-00016-3
Order
Page 2


        1. Hernan Navarro’s “Motion Requesting Transcript and Other Documents” (ECF

            No. 391) and his “Request for Production of Documents” (ECF No. 392) are

            DENIED.

        2. The Clerks’ Office shall send Navarro the appropriate documentation so that he

            can formally submit his request for the transcript.



                                                   ENTER:

Dated: August 12, 2020                             /s/ George W. Cannon, Jr.
                                                   GEORGE W. CANNON, JR.
                                                   MAGISTRATE JUDGE
